IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ESTATE OF ROBERT H. AGNEW,                  No. 347 MAL 2015
MARGARET ALZAMORA, INDIVIDUALLY
AND AS EXECUTRIX OF THE ESTATE
OF ROBERT H. AGNEW, WILLIAM AND             Petition for Allowance of Appeal from the
SHEILA HENNESSY, H/W, MARGARET              Order of the Superior Court
HENNESSY, JAMES AND CHRISTINE
HENNESSY, H/W AND PAUL AND
EILEEN JANKE, H/W,




             v.


DANIEL R. ROSS, ESQUIRE, MEGAN
MCCREA, ESQUIRE AND ROSS &
MCCREA, LLP
PETITION OF: DANIEL R. ROSS,
ESQUIRE AND MEGAN MCCREA,
ESQUIRE

                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioners, are:


      (1)    Whether the Superior Court erred when it determined, in a published
             decision, contrary to Guy v. Liederbach, 501 Pa. 47, 459 A.2d 744 (1983),
             as well as reported Superior Court decisions, Gregg v. Lindsay, 437 Pa.
             Super. 206, 649 A.2d 935 (1994), Cardenas v. Schober, 2001 Pa. Super.
253, 783 A.2d 317 (2001) and Hess v. Fox Rothschild, 20[0]7 Pa. Super.
             133, 925 A.2d 798 (Pa. Super. 2007), an executed testamentary
             document naming a third party as a beneficiary was not a prerequisite for
             that third party to have standing to bring a legal malpractice action based
             on breach of contract as third party intended beneficiary of contract
             against the testator’s attorney?
(2)   Whether the Superior Court so far departed from accepted judicial
      practices or abused its discretion in failing to apply the clear precedent of
      Guy v. Liederbach, as well as other reported Superior Court decisions,
      Gregg v. Lindsay, Cardenas v. Schober and Hess v. Fox Rothschild, when
      it determined an executed testamentary document naming a third party as
      a beneficiary was not a prerequisite for that third party to have standing to
      bring a legal malpractice action based on breach of contract as third party
      intended beneficiary of contract against the testator’s attorney?

(3)   Whether the Superior Court erred when it determined, in a published
      decision, evidence of the intent of the promisor (the testator’s attorney)
      alone was sufficient to establish an issue of fact to defeat summary
      judgment on the issue of a third party’s standing to pursue a legal
      malpractice breach of contract action against a testator’s attorney?




                           [347 MAL 2015] - 2